Citation Nr: 1227531	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  11-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE


1.  Entitlement to an evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

2.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from October 1965, to October 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Pittsburg, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

As will be demonstrated below, the evidence of record indicates that the Veteran is considered unemployable by a private medical provider.  The issue of entitlement to a total disability rating based on individual unemployability has not been addressed by the RO, and is referred to the RO/ Appeals Management Center for appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a VA examination.

Remand is required to obtain an adequate examination regarding the Veteran's PTSD.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Here, the three most recent examinations provide conflicting information regarding the severity of the Veteran's PTSD.  Additionally, the June 2010 private examination provided non-PTSD psychiatric diagnoses, but did not separate out the symptoms.  

First, remand is required to attempt to reconcile the inconsistent findings in the most recent examinations.  The Veteran's June 2010 private examination found that the severity of PTSD was much worse than prior evaluations.  The subsequent September 2010 VA examination, however, found that the Veteran's PTSD was still mild to moderate and consistent with prior evaluations.  The September 2010 Social Security Administration (SSA) examination also appeared to confirm this evaluation.  Last, the March 2012 VA examination showed that the Veteran's symptoms have actually improved.  As such, these examinations, fairly close in time, indicate inconsistent findings with regards to the severity of the Veteran's PTSD.  Thus a remand is necessary to reconcile the findings.  

A June 2010 private psychiatric examination was conducted by Dr. A.  The examiner did not review the Veteran's treatment records, but reviewed his DD 214 and took an oral history from him.  The Veteran reported symptoms of alexithymia, anhedonia, insomnia, feelings of worthlessness and guilt, and concentration difficulties.  The Veteran also reported cognitive difficulties, including diminished ability to think and indecisiveness.  Both suicidal and homicidal ideation were endorsed with specific plans about how he would accomplish each act, although a particular time frame was not offered.  The Veteran also stated that he had been having panic attacks occurring once per week and lasting ten to fifteen minutes in duration.  The Veteran was given a Global Assessment of Function (GAF) score of 38, which indicates some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Veteran was diagnosed with PTSD, panic disorder without agoraphobia, and depressive disorder not otherwise specified.  His condition was found to likely have a substantially negative impact on his employability and render him unable to maintain a normal standard of living.  Thus, as noted above, the four examinations present contrasting pictures of the severity of the Veteran's PTSD, which require reconciliation.


The Veteran was administered a VA examination in September 2010.  In the examination report, the examiner noted that the Veteran has continued to complain of symptoms relating to his PTSD, stating that they have gotten worse since his retirement in 2004.  Specifically, the Veteran reported problems with anger, isolation, intrusive thoughts, sleep disturbance, to include nightmares, avoidance behaviors, hyper vigilance, depression, passive suicidal ideation, and noncompliance with medication.  The Veteran was given a GAF score of 65.  A range of 61-70 indicates some mild symptoms; or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  The Veteran was diagnosed with PTSD, chronic, mild and found to be employable.  The examiner opined that the Veteran's symptom presentation was consistent with his presentation at the VA examination conducted in February 2008.  In this regard, the examiner stated that there had been no increase in severity for PTSD symptoms.  Although the Veteran reported a worsening of symptoms and noncompliance with medication from October 2009 to February 2010, the examiner stated that the medical evidence of record was not consistent with that report.  Last, the examiner briefly noted that the Veteran had received an evaluation from a private psychiatrist, Dr. A., in June 2010.  However, it was noted that the symptoms reported in this examination were extremely exaggerated and inconsistent with the Veteran's prior and concurrent treatment records.

A September 2010 SSA examination conducted by Dr. B. revealed the Veteran's psychiatric issues, to include PTSD and alcohol abuse in remission, created mild restrictions on the Veteran's activities of daily living and moderate effects on maintaining social functioning and maintaining concentration, persistence or pace.  Additionally noted limitations included moderate limitations in the ability to carry out detailed instructions, the ability to maintain attention and concentration for extended periods, the ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances, the ability to complete a normal workday and workweek without interruption, the ability to interact appropriately with the general public, the ability to accept instructions and to respond appropriately to criticism from supervisors, the ability to interact with colleagues without distracting them or engaging in behavioral extremes, the ability to respond appropriately to changes in the work setting, as well as the ability to work with or proximity to others without being distracted by them.  The examiner found that the Veteran was able to perform simple, routine, repetitive work in a stable environment.

The Veteran was also given a VA examination in March 2012.  At this examination, the examiner noted that the Veteran reported symptoms of depression, chronic sleep impairment, flattened affect, and impaired impulse control.  The examiner found the Veteran's condition had actually improved with an assessment of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks and a GAF score of 70, which indicates some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  The examiner opined that the Veteran's use of alcohol was contributing to periodic medication noncompliance and was likely negatively impacting his mental health symptoms.  The Veteran's PTSD was not found to make him unemployable. 

Second, remand is required to obtain an opinion regarding the presence of psychiatric symptoms that may be due to other psychiatric disorders.  Where there are symptoms of service-connected and non service-connected disabilities, the Board must attempt to discern the effects of each disability and where it is not possible to do so, attribute the effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the June 2010 private examiner diagnosed PTSD, panic disorder and depressive disorder without indicating the separate effects of each or whether the symptoms can be separated.  Accordingly, the medical opinion on remand must address this issue.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, after June 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of the PTSD.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD; depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss (such as forgetting names, directions or recent events); flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must provide comment on whether the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and/or total occupational and social impairment.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner must also provide comment on the presence of any other psychiatric disorders, to include panic disorder and depressive disorder.  If there are other psychiatric disorders present, the examiner must provide an opinion regarding the symptoms of those disorders and whether the symptoms and the effects of those symptoms on occupational and social functioning can be separated from the PTSD symptoms.  The examiner must address the findings of the June 2010 private examination, the September 2010 VA examination, the March 2012 VA examination, and the VA treatment records, to include reconciling the disparate findings.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


